DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 10/08/2020.
The amendments filed on 10/08/2020 have been entered. Accordingly claims 1-16 remain pending. Applicant has cancelled claims 17-20, which were previously withdrawn from consideration. 
The previous rejections of claims 8 and 12 under 35 USC 112(a) for lacking written description have been withdrawn in light of Applicant’s remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mortier (US 2015/0112659, April 23, 2015) in view of Carelsen et al. (US 2014/0219537, August 7, 2014, hereinafter “Carelsen”), Lorenz et al. (US 2018/0365838, corresponding PCT filed December 19, 2016, hereinafter “Lorenz”), and Mansi et al. (US 2012/0232386, September 13, 2012, hereinafter “Mansi”).
Regarding claim 1, Mortier discloses a method for left atrial appendage closure guidance with an ultrasound imager (“is also aim of the invention to provide pre-operative insights for different types of procedures (transcatheter aortic valve implantation, transcatheter mitral valve repair, endovascular aneurysm repair, left atrial appendage closure devices, etc.).” [0064]; “echographic imaging” [0056]), the method comprising: 
generating a three-dimensional anatomy model of the left atrial appendage of a patient from ultrasound data representing a heart volume of the patient (“comprising estimating a patient-specific anatomical model of a patient-specific aorta based on cardiovascular 2D or 3D medical image data” abstract; also see “an alternative for said patient-specific aorta comprises a patient-specific left atrium and left atrial appendage” [0127], [0128]); 
modeling placement of closure devices with respect to the anatomy model (“virtually deploying an implant model representing an implant into said patient-specific anatomical model” abstract; also see [0129]); 
simulating interactions of the closure devices with the anatomy model (“a device model is deployed using a simulation technique called finite element analysis” [0022]) with a biomechanical model derived from the anatomy model (“The finite element mesh is programmed to contain the material and structural properties which define how the structure will react to certain loading conditions. Nodes are assigned at a certain density throughout the material depending on the anticipated stress levels of a particular area. Regions which will receive large amounts of stress usually have a higher node density than those which experience little or no stress. Points of interest may consist of: fracture point of previously tested material, fillets, corners, complex detail, and high stress areas.” [0060], [0064]); 
computing three-dimensional blood flows from the simulated interactions (“and whereby the blood flow is calculated for said blood mesh using computational fluid dynamics analysis” [0095], [0097], [0146], [0163]; also see “3D medical image data” [0033]); 
selecting a first closure device of the closure devices as a function of the blood flow (“virtually deploying each of a plurality of the implant models maintained in the library into the patient specific anatomical model to select one of the plurality of the implant models maintained in the library for a percutaneous implantation procedure.” [0104]-[0107]; also see “said implant for virtual percutaneous implantation is obtained by selecting an implant model based on the amount of paravalvular regurgitation predicted by said virtually deployed implant model.” [0114]); and 
outputting an image overlaid with a representation of the selected first closure device at the modeled placement for the selected first closure device (see Figs. 4-5 and corresponding descriptions).
Mortier fails to disclose displaying an image of an ostium of the left atrial appendage from the ultrasound data, a location of the ostium determined from the anatomy model. Although Mortier discloses ultrasound data of the left atrial appendage as stated above.
However, Carelsen teaches, in the same field of endeavor, disclose displaying an image of an ostium from imaging data (“two estimates are averaged to produce an average final estimate for the ostium position. Output unit 410 then uses the estimated ostium position to generate graphical markers for the ostium positions which are then overlaid on projection image 110b and together displayed on screen 405 (see FIG. 5).” [0054]; also see [0082]).

However, Lorenz teaches, in the same field of endeavor, a location of the ostium determined from the anatomy model (“From the fitted model 200 [anatomy model], a lumen 230 of the coronary artery can be located and initial seed points for the segmentation algorithm determined, such as the ostia of the left and right coronary artery. The ostia can be automatically identified and confirmed visually by a healthcare practitioner.” [0026]; also see [0018], [0022], [0024], [0031], claim 5).
Mortier fails to explicitly disclose the outputting step being performed after the simulation and selection steps (i.e. “then outputting an image [...]”).
However, Mansi teaches, in the same field of endeavor, outputting an image generated after simulation and selection steps (step 40, Fig. 2 and corresponding description, “In act 40, an image is generated. The image is generated from the volumetric model as simulated in response to the biomechanical model. The image represents the simulation at one time, such as at initial closure or at the time of greatest closure. A series of images may be generated representing the simulation at different times.” [0085]; also see user selection of amount or type of force in [0078]-[0082]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with displaying an image of an ostium of the left atrial appendage from the ultrasound data as taught by Carelsen in order to provide visual guidance to a surgeon for precise positioning of a medical device ([0003]-[0005] of Carelsen).

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with the outputting step being performed after the simulation and selection steps (i.e. “then outputting an image [...]”) as taught by Mansi in order to provide a user with a visual guide of a completed simulation ([0085] of Mansi).
Regarding claim 2, although Mortier further discloses wherein generating the anatomy model comprises generated from echocardiography (“cardiovascular 2D or 3D medical image data [...] echographic imaging” [0056]), Mortier fails to disclose transesophageal echocardiography or intra-cardiac echocardiography.
However, Mansi further teaches, in the same field of endeavor, generating an anatomy model from transesophageal echocardiography (“three-dimensional over time (3D+t or 4D) transesophageal (TEE)” [0004], [0006], “For patient specific modeling, one or more sets of data are obtained. Ultrasound, computed tomography (CT) or dynaCT data is obtained. Any medical imaging modality capable of scanning a volume multiple times during a heart cycle may be used, such as TEE echocardiography” [0034]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with transesophageal echocardiography or intra-cardiac echocardiography as taught by Mansi in order to provide the dynamics of the anatomy of interest ([0004], [0034] of Mansi). 
Regarding claim 3, although Mortier suggests wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data, wherein modeling, simulating, and computing are performed for the phases, and wherein selecting comprises selecting from the blood flow for the phases (“The flow during diastole can then be modeled” [0025], [0146]; “systolic gradients” [0097]), Mortier fails to explicitly disclose wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data, wherein modeling, simulating, and computing are performed for the phases, and wherein selecting comprises selecting from the blood flow for the phases.
However, Mansi further teaches, in the same field of endeavor, wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data (“three-dimensional over time (3D+t or 4D) transesophageal (TEE)” [0004], “scanning a volume multiple times during a heart cycle” [0034], [0038], [0050]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data, wherein modeling, simulating, and computing are performed for the phases, and wherein selecting comprises selecting from the blood flow for the phases as taught by Mansi in order to determine and account for dynamical variations ([0037] of Mansi).
Regarding claim 4, Mortier fails to disclose wherein generating comprises identifying landmarks and generating the anatomy model based on the landmarks.
(“To capture a broad spectrum of morphological variations, the model is parameterized by three coarse-to-fine components [...] ii) the trajectories of ten anatomical landmarks L(B)=(I1 . . . I10).epsilon.R.sup.3.times.10 (two trigones, one posterior annulus mid-point, two commissures, two leaflet tips and two papillary tips (see FIG. 4)” [0038]-[0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein generating comprises identifying landmarks and generating the anatomy model based on the landmarks as taught by Mansi in order to provide a model with an anatomically consistent parameterization ([0039] of Mansi).
Regarding claim 6, Mortier modified by Carelsen fails to disclose wherein displaying comprises displaying with a clip plane or a planar reconstruction based on the location of the ostium in the anatomy model.
However, Mansi further teaches, displaying with a clip plane or a planar reconstruction based on the location of the ostium in the anatomy model (“Planar reconstructions” [0089], [0118]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier modified by Carelsen with displaying with a clip plane or a planar reconstruction based on the location of the ostium in the anatomy model as taught by Mansi in order to utilize data from a previous imaging session without the need for concurrent live imaging ([0118] of Mansi).
Regarding claim 8, Mortier further discloses wherein modeling the placement comprises selecting the closure devices based on a shape and/or size of the anatomy model (“This regurgitation is the result of several factors related to the aortic root anatomy and its relation to the implanted prosthesis including the shape and size of the aortic annulus” [0098]; also see “Accurate pre operative planning is crucial to select the optimal device size and to anticipate potential difficulties.” [0004], [0014], [0107]), and calculating a geometric fit of the closure devices to the anatomical model (“prosthesis/annulus discongruence” [0098], [0099]; also see [0014]).
Mortier fails to disclose updating the placement through a sequence representing the anatomy model over a heart cycle.
However, Mansi further teaches, in the same field of endeavor, updating the placement through a sequence representing the anatomy model over a heart cycle (“By inputting the patient-specific data, the anatomy model is estimated for a given patient. The locations for the anatomy are estimated for a given time, such as end-diastole, and/or for a sequence of times, such as throughout a heart cycle.” [0050]; “Valve biomechanics are simulated between the end of diastole and beginning of iso-volumetric contraction. The valve just closes at the beginning of iso-volumetric contraction. Other periods may be simulated. In particular, the proposed embodiment may be applied for full cardiac cycle simulation” [0067]; [0050]-[0067]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with updating the placement through a sequence representing the anatomy model over a heart cycle as taught by Mansi in order to account for dynamics of the anatomy of interest ([0004] of Mansi). 
Regarding claim 10, Mortier further discloses wherein simulating comprises personalizing mechanical parameters for the patient using the ultrasound data (“The deformation of the aorta and the annulus is affected by the surrounding tissue and structures. The mechanical impact of these tissues is important for a correct prediction of the stent structure obtained from simulated TAVI. The surrounding tissue could theoretically be included in the model by also segmenting based on the medical images.” [0123]) and fitting the biomechanical model of the left atrial appendage based on the personalized mechanical parameters and the anatomy model, the interactions being based on the biomechanical model and computational models of the closure devices (“This method is advantageous as the virtual percutaneous implantation takes the impact of surrounding tissue and structures of the aorta into account, such as the stiffness or resistance. So if e.g. the aorta deforms, these stiffness elements (said displacements) will induce reacting forces which will work against this distortion. This way a better accuracy of simulation and therefore functional behavior prediction is achieved along with an acceptable calculation or simulation time.” [0071], [0060]-[0070]).
Regarding claim 11, Mortier further discloses wherein computing comprises computing with the anatomy model and the biomechanical model of the left atrial appendage over at least a part of a heart cycle (“The flow during diastole can then be modeled” [0025], [0146]).
Regarding claim 16, Mortier fails to disclose wherein outputting comprises outputting the image as an ultrasound image. Although Mortier does disclose utilizing an ultrasound image as shown above regarding the rejection of claim 1. 
However, Mansi further teaches, in the same field of endeavor, wherein outputting comprises outputting the image as an ultrasound image (“In one embodiment, the simulated information is overlaid on a rendering of the heart or valves. The valve images are rendered from medical data with a same scale and perspective as an outline overlaid on the rendering. Color coding or other display modulation may be used with or in addition to an overlay. For example, different surfaces of the valve are rendered from B-mode data in gray scale with color modulation specific to the simulated surface. One surface may be rendered in one color and another in another color.” [0087]; also see medical data including ultrasound in e.g. [0025]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein outputting comprises outputting the image as an ultrasound image as taught by Mansi in order to provide a more robust visualization for clinicians ([0087]-[0088] of Mansi).

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Carelsen, Lorenz, and Mansi as applied to claims 1 and 4 above and further in view of John et al. (US 2015/0223773, August 13, 2015, hereinafter “John”).
Regarding claim 5, Mortier modified by Carelsen, Lorenz, and Mansi discloses the limitations of claim 4 as stated above but fails to disclose wherein identifying the landmarks comprises locating a bounding box for the left atrial appendage and detecting the landmarks within the bounding box.
However, John teaches, in the same field of endeavor, wherein identifying the landmarks comprises locating a bounding box for the left atrial appendage and detecting the landmarks within the bounding box (“improve the robustness of the detection of the three hinge points. Although it is possible to detect each of the aortic anatomic landmarks separately, the hinge points, commissure points, and coronary ostia can be detected in the 3D image using a hierarchical approach which first detects global object (e.g., bounding box) representing all eight anatomical landmarks (3 hinge points, 3 commissures, and 2 coronary ostia) and then refines each individual anatomic landmark using specific trained landmark detectors.” [0034]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier modified by Mansi with wherein identifying the landmarks comprises locating a bounding box for the left atrial appendage and detecting the landmarks within the bounding box as taught by John in order to identify landmarks efficiently by collective identification ([0034] of John).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Carelsen, Lorenz, and Mansi as applied to claim 1 above and further in view of Hoffmann et al. (US 2017/0270633, September 21, 2017, hereinafter “Hoffmann” and Kamiński et al. (2015). Variability of the Left Atrial Appendage in Human Hearts. PloS one, 10(11), e0141901. (hereinafter “Kaminski”).
Regarding claim 7, Mortier modified by Carelsen, Lorenz, and Mansi discloses the limitations of claim 1 as stated above but fails to disclose calculating long axis of the ostium, short axis of the ostium, depth of the left atrial appendage, and a number of lobes of the left atrial appendage.
However, Hoffmann teaches, in the same field of endeavor, calculating long axis of the ostium and short axis of the ostium (“maximum diameter” and “minimum diameter” [0011]; also see [0003]-[0005], [0027]).
(“internal measurements of the LAA” paragraph spanning pgs. 2-3, also see “length” on pg. 6), and a number of lobes of the left atrial appendage (“number of lobes” Abstract).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with calculating long axis of the ostium, short axis of the ostium as taught by Hoffmann in order to accurately select the size and/or type of implant device ([0004] of Hoffmann). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with calculating depth of the left atrial appendage, and a number of lobes of the left atrial appendage as taught by Kaminski in order to ensure adequate size and shape of the closure device according to variability of the left atrial appendage.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Carelsen, Lorenz, and Mansi as applied to claim 1 above and further in view of Shivkumar (US 2015/0182255, July 2, 2015).
Regarding claim 9, Mortier modified by Carelsen, Lorenz, and Mansi discloses the limitations of claim 1 as stated above but fails to disclose generating an implantation geometric plan including a location of trans-septal puncture based on the placement.
However, Shivkumar teaches, in the same field of endeavor, generating an implantation geometric plan including a location of trans-septal puncture based on the placement (“Rather, puncture to provide the transseptal access may be performed any safe and suitable location of the inter-ventricular septum. In certain embodiments, one or more imaging modalities are used to guide the puncture needle and transseptal access sheath to a desired puncture location. For example, in certain embodiments, real-time fluoroscopy, coronary angiography, Intracardiac echocardiography (ICE), or a combination thereof is used to guide the puncture needle and transseptal access sheath to a chosen or desired puncture location. A desired puncture location may be chosen based on numerous factors, including, but not limited to, the lack of major blood vessels, septal thickness, ease of accessing the site, and the like.” [0036]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with generating an implantation geometric plan including a location of trans-septal puncture based on the placement as taught by Shivkumar in order to perform a safe and suitable trans-septal access ([0036] of Shivkumar).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Carelsen, Lorenz, and Mansi as applied to claim 1 above and further in view of del Alamo de Pedro et al. (US 2017/0150928, June 1, 2017, hereinafter “Alamo”).
Regarding claim 12, Mortier modified by Carelsen, Lorenz, and Mansi discloses the limitations of claim 1 as stated above. Mortier further discloses computing an amount of leakage based on the simulated interaction (“Hemodynamic performance of the implant can be predicted by quantifying paravalvular leakages” [0097]).
Mortier fails to disclose computing a risk of thrombosis in the left atrial appendage based on blood flow without the closure devices.
(“This invention relates to generally to cardiac care, and more particularly to methods for determining intracardiac thrombosis risk in a patient by assessing the location and extent of intraventricular stasis regions inside a cardiac chamber” [0003], “the cardiac chamber can be the left ventricular chamber, left atrium chamber, left atrial appendage” [0019]; also see [0074], [0076]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with computing a risk of thrombosis in the left atrial appendage based on blood flow without the closure devices as taught by Alamo in order to provide relevant diagnostic information to aid clinicians ([0073] of Alamo).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Carelsen, Lorenz, and Mansi as applied to claim 1 above and further in view of Bianchi et al. (US 2012/0053466, March 1, 2012, hereinafter “Bianchi”) and Dietz et al. (US 2016/0199198, July 14, 2016, hereinafter “Dietz”).
Regarding claim 13, Mortier modified by Carelsen, Lorenz, and Mansi discloses the limitations of claim 1 as stated above. Mortier further discloses wherein selecting the first closure device comprises selecting a type and/or size (“The method allows accurate prediction of an optimal size of the implant, specifically adapted to the anatomy of the patient. Furthermore, correct positioning of the implant or optimal implantation depth is predicted and calculated. The method according the current invention will hence minimize the risk of peri- and post-procedural complications. The method will also improve patient-specific selection of implants.” [0014]) based on elasticity in the biomechanical model ([0093]-[0094]), positions of the closure devices with resulting leakages ([0097]-[0099]: “the position and the orientation for implanting the implant is determined based on the complications predicted by said virtually deployed implant model. Even more preferably, said complications comprise the amount of paravalvular regurgitation”). 
Mortier fails to disclose selecting a type and/or size based on wall displacements in the anatomy model through a heart cycle, and stresses at anchoring positions of the closure devices. Although Mortier does disclose simulated displacements (e.g. see [0065]).
However, Bianchi teaches, in the same field of endeavor, selecting a type and/or size based on wall displacements in the anatomy model through a heart cycle (“The mitral valve annulus is not static, but moves and changes shape as the heart beats. With real time ultrasound, an image sequence can be stopped at particular phases of the heart to gauge the fit of a sizer or device in the heart at those particular times of the heart cycle. The clinician may want to ascertain whether a particular annuloplasty ring works well at both end diastole and peak systole, for instance. The CAD model of the implant device can be aligned with heart images or models at those particular phases of the heart to give the clinician the assurance that the selected device works well during the complete heart cycle.” [0037]).
Dietz teaches, in an analogous field of endeavor (e.g. simulating implant models e.g. see [0083]), selecting a type and/or size based on stresses at anchoring positions of the implant (“The virtual implant model can include various standard and/or patient-adapted features, including anchoring pegs or stems, and if desired these features can be modified and/or altered using a combination of one or more of the following: (1) patient-specific data, (2) models, (3) simulation data, (4) proposed surgical repair steps, and/or (5) implant models and design considerations. If desired, FEA and/or other load-bearing/modeling analysis may be used to further optimize or otherwise modify the design and/or selection of the various anchoring or other features of the implant design, including the identification of over and/or under engineering of such features than required to accommodate the patient's biomechanical needs, localized stress concentrations or areas of increased cyclic loading that may lead to fracture” [0083]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with selecting a type and/or size based on wall displacements in the anatomy model through a heart cycle as taught by Bianchi in order to provide assurance the selected device works well during a complete heart cycle ([0037] of Bianchi).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with selecting a type and/or size based on stresses at anchoring positions of the closure devices as taught by Dietz in order to prevent exceeding stress levels that can lead to failure or damage ([0083] of Dietz).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Carelsen, Lorenz, and Mansi as applied to claim 1 above and further in view of Zaeuner et al. (US 2011/0153286, June 23, 2011, hereinafter “Zaeuner”).
Regarding claim 14, Mortier modified by Carelsen, Lorenz, and Mansi discloses the limitations of claim 1 as stated above but fails to disclose an optimized location for the patient. Although Mortier does disclose determining optimal device position (e.g. see [0012], [0014])
However, Zaeuner teaches, in the same field of endeavor, an optimized location for the patient (“The optimal deployment position and orientation determined during the virtual planning stage can be superimposed on top of live fluoroscopic images and tracked during the actual procedure.” [0032]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with an optimized location for the patient as taught by Zaeuner in order to provide visual guidance to a clinician performing actual device deployment to match a virtual deployment ([0032] of Zaeuner).
Regarding claim 15, Mortier modified by Carelsen, Lorenz, and Mansi discloses the limitations of claim 1 as stated above but fails to disclose wherein outputting comprises outputting the image as a fluoroscopy image with the first closure device at the modeled placement and a distance to target value of a current position of a device in the patient with the representation.
However, Zaeuner teaches, in the same field of endeavor, wherein outputting comprises outputting the image as a fluoroscopy image with the first closure device at the modeled placement (“The optimal deployment position and orientation determined during the virtual planning stage can be superimposed on top of live fluoroscopic images and tracked during the actual procedure.” [0032]) and a distance to target value of a current position of a device in the patient with the representation (“At step 708, the valve implantation procedure is assessed based on the segmented device. In one embodiment, the quality of the implantation can be assessed by calculating the distances of the segmented device to various anatomical landmarks of the patient-specific anatomical model. These distances can be compared with target distances corresponding to each anatomical landmark. The target distances can be based on the pro-operative virtual (in-silica) valve implantation performed using the method of FIG. 1.” [0036]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein outputting comprises outputting the image as a fluoroscopy image with the first closure device at the modeled placement and a distance to target value of a current position of a device in the patient with the representation as taught by Zaeuner in order to help a clinician guide a device to match a virtual deployment ([0032] of Zaeuner).

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the arguments do not apply to any new references or any combination of the new references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793